;-



                                                                   -.   609




            OFFICE OF THE All-ORNEY GENERAL OF TEXAS
                              AUSTIN
GROVERSELLERS
~TTQRNEI
      GENERAL




    Board or Begents
    State Teachers Colleges   of Texas
    Box 756
    Austin, Texas
    Dear Slrt




                                      bit, and on which I am
                                     al  infcirnatlon;. I return
                                     h with the following

                                 090 1s Jaakeonvllle,   Texas,
                       lnted a mabar of the Board of Regents
                        State Teachers Colleges,   and duly~


                                                            .
                    e annual meeting of the Board of Regents
          was held in Austin Kay 15, 16, 194.4, and Mr. Kerr
    .-~-P~?~WWU       (ru um mnt-   ir at all possible,  it
          being the ocoasion of the annual meeting at whioh
          matters of great Importance oovering the a&ng
          year and biennium are disposed   of.  fIe oame and
          lnaurred the expenses as ahown in the attached
          aooount .

                                          -
mrd    or Regents,       page   2




            The question  our bae.rd wishes answered
      16 whether said account can be paid 5n full,
      and If not, what portion of en.“- may be paid
      NT-Y.
             *We will     appraaiata   your findings   in   the
      6atter.e

            Mr. Kerr’s expense acoount contains an Item ror
tranrrportatlon  expenses from ?:asnlngton to Austin an4 return,
together with addltkonal iteine ror meals, hotel aad par diem.
           Under the deaislons     of our Supreme Court l.n the cases
of Carpenter vs. .She pard, 145 S. iy. (28) 562, end Cramer vs.
Sheppard, 167 S. 2. P26) 147, a civil        officer   or this Stste does
notvacate    or rorralt hi6 civil orrice by joining any branch of
our armed rorces other than the regular army, navy or marine
oorps;    We understand that Mr. Kerr is In the naval reserve
rather t&min~ the re@ar         navy; ,.oonsequegtly,,   the fact that
he 16 in aervlce does not prevent the payment of suoh exp~enses             ---
a6 he may actually     and neceasarilp   lnour in discharging     the
duties of his civil     0rri06.

            571th respeat       to such expenses,   Sect&tin 6 of ArtloLe
2647, i.   A.   C. S.,   provides:

            *The board     shall meet each year at Austin, on
      the first    sonday in By, or as soon thereafter       as
      praotlcable,    for the transeation     of business per-
      teinlng to the affairs       of the State norm1 schoola,
      and at 6uch other tlaes and places as a majority
      of the menbers of the board deem necessary .for the
      relraro or said colleges.         “%ch and every nesber of
      said board sbal~l receive      five dollers  per day for
      the the spent attending the meetings provided for
      ln this law, and in addition. thereto the aloount of
      their traveling      expenses, said compensation to be
      paid to the several ne.mbcrsof the board out of the
      appropriation     for the support end nointenance of the
      said State Teaoners’ College6 as the bosrd nay direct.”
    ..                                           ,’
                                                                          ..-._
                                                                                  639_
    Board of Regente,     page 3

                                            ::




                  3iotIon   l!, o?‘Artiole   16 OS the.Texas ,ConstItutIon
    -sea& ,+ $ollowa t
                                  .                    .”
.
                 ,?All 01~11 orfioers~ shaii’ reside withio the
    ,. ‘,,. S&hta;   and all district or oounty offlcora      within
         ~’their .dI:.trIots    or counties,    and shall keep their
         ~.‘,ofPIoes at such places as, ssy be required by law!
            and ~faIlure to’coqnlg-.wIth     this ooniition  shall
            vsoate the office      ao held.*
                                                                     .,..
                   Opinion H6. o-3456 by this department reads; in
     part, as~followsr.
                 *In Our opinion,     however, the expenses Incurred
          by Hr. Eartin in coming to his dIst$Iot            from Brown-
          wood, where hla military        oWica requires him to be
          stationed,      In orders to parform the duties oi? hla
          civil   oifioe,    and the expenses Incident to the return
          trip to Brownwood may not be paid.            The expsnaea of
          these t$I.ps are not suoh a8 are neoesaarlly            Incurred
          In dIsohar&ng       the duties of the civil      offioe     of
          Dlatrlot    Attorney.     On the   oontrary,   the   necessity    ior
          these expenditures. arises out of the holding of the
          military    Off$C8.     The altuatlon,    to o,ur mind, Is muoh
          the aeme as If’ the Dlstrlot        Attorney were compelled,
          for personni rsaaons, to make a trip outside of his
          dlatrlot,     In which event wa think It olear that, though
          It would be neoesaary for hI.m to return to hIa diatriot
          In order to diecharge the duties of hIa o1~11 office,
          he oou1.d not have his expenses inourred in making the
          return trip paid by the State any more than he would
          be entitled      to have the expensea of the going trip
          paid by the State.        In other words, In neither Instanoe,
          ha8 the presenoe of the distriot          attorney at the point
          outside. of his district       been oooasioned by the neoesaity
          of dIsoharf$ng a duty inoident to his civil              otl’ioa 83
          DIatrIot Attorney,       and it la only such traveling          ex-
          penses as ore necesaarI.ly       Inrurrcd in diaoharglng the
          dutfea of the civil oittda of Diatriot           Attorney whlah
          map be paid to the oifioer         as District   Attornay.*
                In view of the foregoing  authoritIes,It           Is the opinl~a
    of this   department that Hr. .5srr Is only entftled           to receive
Board or Kegants~, page. I;




floe dollars  per day for the time spent attsndlnp, iiha mestinga
of the Board of Fegsnts of the State l’eaohera Collqas,     and In
addition thereto,  the amount of his travollng   axpcnses f’rom
~nokaonville,  Texas, hfs legal residence,   to Austin, Texas,and
?he return trip from Austin to Jaoksonville.